Citation Nr: 0740680	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  06-11 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
hypertension, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased initial disability rating for 
left knee instability, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased initial disability rating for 
right shoulder peritendinitis, evaluated as 10 percent 
disabling from March 21, 2001 to October 11, 2005.  

4.  Entitlement to an increased initial disability rating for 
right shoulder peritendinitis, evaluated as 30 percent 
disabling since October 12, 2005.  

5.  Entitlement to an increased initial disability rating for 
residuals of a fracture of the right 4th metacarpal joint, 
currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1995 to September 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Diego, California.  In that decision, the RO, granted service 
connection for hypertension (10%, effective from March 21, 
2001), left knee instability (10%, effective from March 21, 
2001), right shoulder peritendinitis (10%, effective from 
March 21, 2001), and residuals of a fracture of the right 4th 
metacarpal joint (10%, effective from March 21, 2001).  

During the current appeal, and specifically by a January 2006 
rating action, the RO awarded an increased evaluation of 30%, 
effective from October 12, 2005, for the service-connected 
right shoulder peritendinitis.  As such, the Board finds that 
the veteran's claim regarding his service-connected right 
shoulder disability is correctly characterized as entitlement 
to an initial disability rating greater than 10% for the 
service-connected right shoulder peritendinitis from 
March 21, 2001 to October 11, 2005 and entitlement to an 
initial disability rating greater than 30% for the 
service-connected right shoulder peritendinitis since 
October 12, 2005.  

The issue of entitlement to an initial disability rating 
greater than 10 percent for residuals of a fracture of the 
right 4th metacarpal joint will be addressed in the REMAND 
portion of the decision below and is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  

In a statement received at the RO in March 2006, the veteran 
raised the issue of entitlement to special monthly 
compensation based on the loss of use of a paired extremity 
(including his right shoulder, left knee, and right hand).  
The RO has not adjudicated this claim, and the matter is, 
therefore, referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran has not exhibited diastolic blood pressure of 
predominantly 110 or more or systolic blood pressure of 
predominantly 200 or more.  

2.  The service-connected left knee instability is manifested 
by complaints of instability, swelling, limitation of motion, 
and pain (which have resulted in the wearing of a brace on 
this joint, the taking of Ibuprofen, and an inability to walk 
up or down stairs or to sit or stand for prolonged periods of 
time) but by no more than slight instability and limitation 
of motion of this joint.  

3.  Between March 21, 2001 and October 11, 2005, the 
service-connected right shoulder peritendinitis was 
manifested by complaints of limitation of motion and pain 
(resulting in a restriction of recreational activities) as 
well objective evaluation findings of some limitation of 
motion of the veteran's right arm.  However, limitation of 
motion of his right arm at the shoulder level, nonunion or 
dislocation of his right clavicle or scapula, malunion of his 
right humerus with moderate deformity, and favorable 
ankylosis of his right scapulohumeral articulation (with 
abduction to 60 degrees and the ability to reach his mouth 
and head) were not shown.  

4.  Since October 12, 2005, the service connected right 
shoulder peritendinitis has been manifested by complaints of 
limitation of motion, pain, and locking (resulting in a 
restriction of recreational activities) as well as objective 
evaluation findings of some limitation of motion of the 
veteran's right arm.  However, limitation of his right arm to 
25 degrees from his side, fibrous union of his right humerus, 
and intermediate (between favorable and unfavorable) 
ankylosis of his right scapulohumeral articulation have not 
been shown.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 10% for service-connected hypertension have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 3.321(b)(1) & § 4.104, Diagnostic Code 7101 (2007).  

2.  The criteria for an initial disability rating greater 
than 10% for service-connected left knee instability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 3.321(b)(1) & §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5257, 5260, 5261 (2007).  

3.  The criteria for an initial disability rating greater 
than 10% for service-connected right shoulder peritendinitis 
between March 21, 2001 and October 11, 2005 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 3.321(b)(1) & §§ 4.40, 4.45, 4.59, 4.71a, Plate I and 
Diagnostic Codes 5024, 5200-5203 (2007).  

4.  The criteria for an initial disability rating greater 
than 30% for service-connected right shoulder peritendinitis 
since October 12, 2005 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321(b)(1) & §§ 4.40, 
4.45, 4.59, 4.71a, Plate I and Diagnostic Codes 5024, 
5200-5202 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. §§3.159(b) (2007).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record:  (1)  that is necessary to 
substantiate the claim, (2)  that VA will seek to provide, 
and (3)  that the claimant is expected to provide.  In 
addition, VA must ask the claimant to provide any evidence in 
his or her possession that pertains to the claim in 
accordance with 38 C.F.R. §§3.159(b)(1) (2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable decision on the claim by the agency of original 
jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II) and VAOPGCPREC 1-2004 
(February 24, 2004).  See also Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006), and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 485, 489-490 (2006).  

In March 2001 in the present case, the veteran filed a claim 
for service connection for hypertension and for left knee and 
right shoulder disabilities.  Correspondence dated 
approximately two months later in May 2001 informed the 
veteran of the type of evidence necessary to support these 
issues and explained that the RO would make reasonable 
efforts to help him obtain necessary pertinent evidence but 
that he must provide enough information so that the agency 
could request the relevant records.  In addition, the 
correspondence informed him of his opportunity to submit 
additional information and evidence.  

By the May 2003 rating action, the RO, in pertinent part, 
granted service connection for hypertension (10%, effective 
from March 21, 2001), left knee instability (10%, effective 
from March 21, 2001), and right shoulder peritendinitis (10%, 
effective from March 21, 2001).  Consequently, the Board 
finds that section 5103(a) notice has served its purpose, and 
its application is no longer required because the veteran's 
service connection claims have been substantiated.  See 
Dingess/Hartman, 19 Vet. App. at 490-491.  

In April 2004, the veteran filed a notice of disagreement 
with the initial 10% ratings assigned to his 
service-connected hypertension, left knee instability, and 
right shoulder peritendinitis.  During the current appeal, 
and specifically by the January 2006 rating action, the RO 
awarded an increased evaluation of 30%, effective from 
October 12, 2005, for the veteran's service-connected right 
shoulder peritendinitis.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993) (holding that, where there is no clearly expressed 
intent to limit the appeal, VA is required to consider 
entitlement to all available evaluations for that disorder).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appellant's filing of a notice of 
disagreement regarding a disability rating does not trigger 
additional section 5103(a) notice.  Rather, VA is simply 
required, under sections 7105(d) and 5103A, to advise the 
appellant of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  The statement of the 
case required by section 7105(d)(1) must be complete enough 
to allow the appellant to present argument to the Board 
regarding any disagreement with the RO decision on any 
element of the claim.  38 C.F.R. § 19.29 (2007).  Also, an 
appellant may submit additional evidence after receipt of the 
statement of the case for consideration by both the RO and 
the Board.  38 C.F.R. § 19.37 (2007).  The Court has 
determined that to hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 
5103A and their implementing regulations insignificant and 
superfluous, thus disturbing the statutory scheme.  
Dingess/Hartman, 19 Vet. App. at 491, 493, 500-501.  

In September 2003 letters in the present case, the RO 
notified the veteran of the grant of service connection for 
hypertension, left knee instability, and right shoulder 
peritendinitis as well as the assignments of 10% ratings, 
effective from March 21, 2001, for each of these 
disabilities.  In addition, the veteran was informed of the 
criteria pertinent to the assignment of increased ratings, 
and effective dates, for these disabilities as well as his 
appellate rights (including his right to representation).  
See 38 U.S.C.A. § 5104 (West 2002) & 38 C.F.R. § 3.103(b) 
(2007).  Furthermore, a September 2005 letter, the January 
2006 statement of the case, a March 2006 letter, and a March 
2007 supplemental statement of the case (SSOC) specifically 
set forth the criteria necessary for the grant of increased 
ratings for the service-connected hypertension, left knee 
instability, and right shoulder peritendinitis, a discussion 
of the relevant evidence of record, as well as the reasons 
and bases for the grants of the respective ratings, but no 
higher, for each of these disabilities.  

Consequently, the Board finds that VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d) as well as the regulatory requirements of 
38 C.F.R. § 3.103(b) and continued to assist the veteran 
under section 5103A by informing him of the evidence 
necessary to support the grant of initial increased ratings 
for his service-connected hypertension, left knee 
instability, and right shoulder peritendinitis.  
Dingess/Hartman, 19 Vet. App. at 491, 493, 500-501.  

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met with respect to the 
initial increased rating claims adjudicated in this decision.  
The veteran has been accorded multiple pertinent VA 
examinations.  He has not referenced specific treatment for 
increased symptomatology associated with his 
service-connected hypertension, left knee instability, or 
right shoulder peritendinitis.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of his claims for initial increased ratings 
for his service-connected hypertension, left knee 
instability, and right shoulder peritendinitis.  Under the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (which holds that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other evidence which has not been obtained.  Consequently, 
the Board will proceed to adjudicate the issues of 
entitlement to initial increased ratings for the veteran's 
service-connected hypertension, left knee instability, and 
peritendinitis, based upon the evidence currently of record.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); Pelegrini II; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

II.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2007).  Initially, by the May 2003 rating action, the RO 
granted service connection for hypertension (10%, effective 
from March 21, 2001), left knee instability (10%, effective 
from March 21, 2001), right shoulder peritendinitis (10%, 
effective from March 21, 2001), and residuals of a fracture 
of the right 4th metacarpal joint (10%, effective from 
March 21, 2001).  During the current appeal, and specifically 
by the January 2006 rating action, the RO awarded an 
increased evaluation of 30%, effective from October 12, 2005, 
for the service-connected right shoulder peritendinitis.  
These service-connected disabilities remain evaluated as 
noted.  

As the present appeal arises from an initial rating decision 
which, in essence, established service connection for 
multiple disorders and assigned initial disability ratings, 
the entire period is considered for the possibility of staged 
ratings.  In other words, consideration will be given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

A.  Hypertension

According to the applicable rating criteria, a compensable 
evaluation of 10% will be assigned for service-connected 
hypertension with evidence of either diastolic pressure 
predominantly 100 or more or systolic pressure predominantly 
160 or more.  The minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control is 10%.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2007).  The next higher rating 
of 20% requires evidence of either diastolic pressure 
predominantly 110 or more or systolic pressure predominantly 
200 or more.  Id.  The next higher evaluation of 40% requires 
evidence of diastolic pressure predominantly 120 or more.  
Id.  The highest rating allowable pursuant to this Code, 60%, 
requires evidence of diastolic pressure predominantly 130 or 
more.  Id.  

In the present case, the veteran has consistently asserted 
that a rating greater than 10% is warranted for his 
service-connected hypertension.  He maintains that this 
disability, for which he takes medicine three times a day, 
affects his daily activities.  In particular, he asserts 
that, as a result of his hypertension, he is unable to play 
with his 3-year-old son as much as he would like, sees black 
dots, and has dizzy spells, constant headaches, and hot 
flashes daily.  See, e.g., T. at 4-5, 18-19.  These lay 
statements concerning the veteran's service-connected 
hypertensive pathology are deemed to be competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, 
however, such descriptions must be considered in conjunction 
with the clinical evidence of record and the pertinent rating 
criteria.  

Post-service medical records reflect the following blood 
pressure readings:  150/100, 152/102, and 150/90 (at an April 
2003 VA cardiovascular examination); 150/94, 146/96, and 
145/96 (in the sitting, lying, and standing positions 
respectively at an October 2005 VA hypertension examination); 
and 156/90 and 140/84 (at a November 2006 VA hypertension 
examination).  Although the veteran was untreated for his 
hypertension at the time of the April 2003 evaluation, the 
examiner determined that this disorder was mild with no 
apparent complications or functional impairment.  According 
to the report of the November 2006 VA examination, the 
veteran was taking medication for his hypertension at that 
time.  In fact, the examiner who conducted that recent 
evaluation determined that the veteran's hypertension was 
well-controlled with medication and that he had only minimal 
functional impairment as a result of this disorder.  

Clearly, these blood pressure readings do no reflect either 
diastolic pressure predominantly 110 or more or systolic 
pressure predominantly 200 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2007).  Consequently, a disability 
rating greater than the currently assigned evaluation of 10%, 
for the veteran's service-connected hypertension, is not 
warranted.  

B.  Left Knee Instability

According to the applicable diagnostic code, evidence of 
slight recurrent subluxation or lateral instability warrants 
the grant of a 10% rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2007).  The next higher evaluation of 20% requires 
evidence of moderate recurrent subluxation or lateral 
instability.  Id.  The highest rating allowable pursuant to 
this Code, 30%, requires evidence of severe recurrent 
subluxation or lateral instability.  Id.  

Throughout the current appeal, the veteran asserts that his 
service-connected left knee instability limits his 
activities.  In particular, he maintains that, as a result of 
the instability, swelling, limitation of motion, and pain of 
his left knee (which necessitate his wearing a brace on this 
joint and taking Ibuprofen), he is unable to walk up or down 
stairs and cannot sit or stand for prolonged periods of time.  
T. at 11-16, 23-26.  The veteran's description of the 
symptoms associated with his service-connected left knee 
disability is deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's description of this service-connected 
disability must be considered in conjunction with the 
clinical evidence of record as well as the pertinent rating 
criteria.  

Multiple VA examinations conducted on the veteran's left knee 
during the current appeal reflect mild tenderness over the 
popliteal fossa, range of motion no worse than from zero 
degrees to 130 degrees, a limited ability to squat due to 
pain, and the ability to squat to 40 degrees of knee flexion 
with an audible pop in the joint and significant pain.  
Significantly, however, these evaluations also demonstrate a 
normal appearance, a fairly normal gait, and no erythema, 
edema, swelling, crepitation.  Although the March 2003 VA 
examination demonstrated slight ("grade I?") positive 
Lachman's sign of the left knee, subsequent VA examinations 
conducted in October 2005 and February 2007 reflected the 
presence of stability to manipulation (with only some 
discomfort), intact medial and lateral collateral ligaments, 
negative anterior and posterior drawer tests, and a negative 
McMurray test.  

Radiographic films taken in January 2006 revealed the 
presence of a calcification adjacent to the medial femoral 
condyle (which was consistent with a chronic medial 
collateral ligamentous injury), and magnetic resonance 
imaging completed in April 2003 showed the presence of a 
chronic sprain of the medial collateral ligament, evidence of 
a prior avulsion injury of the inferior pole of the patella 
injury, and mild edema in the suprapatellar fat pad which is 
nonspecific but which may be suggestive of impingement.  
Pertinent diagnoses include medial collateral ligament sprain 
with calcification and chronic patellar tendinitis with 
thickening of the patellar tendon.  

Although slight instability was demonstrated on the veteran's 
left knee at the March 2003 VA joints examination, the two 
subsequent VA evaluations conducted in October 2005 and 
February 2007 showed stability to manipulation (with only 
some discomfort), intact medial and lateral collateral 
ligaments, negative anterior and posterior drawer tests, and 
a negative McMurray test.  Clearly, no more than slight 
recurrent subluxation or lateral instability of the veteran's 
left knee has been shown at any time during the current 
appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).  
Without evidence of moderate recurrent subluxation or lateral 
instability of this joint, the next higher disability rating 
of 20% cannot be awarded for the veteran's service-connected 
left knee instability.  Id.  

Furthermore, as the Board has discussed, the veteran has 
exhibited full extension of his left knee and no less than 
130 degrees of flexion of this joint.  Clearly, therefore, a 
separate rating based on the limitation of motion of the 
veteran's left knee may not be awarded.  See 38 C.F.R. 
§ 4.71, Plate II.  See also 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 & 5261 (2007) (which requires evidence of 
limitation of flexion of the leg to 45 degrees, or limitation 
of extension of the leg to 5 degrees, for the assignment of a 
10%).  

The Board acknowledges that the examiner who conducted the 
March 2003 VA examination determined that the veteran had 
"very definite functional impairment related to activities 
involving running with pivoting or twisting movements from 
side-to-side, deep knee bending, stooping, and squatting . . 
. type of activities."  Although the examiner explained that 
the veteran's impairment was based on pain and weakness (as a 
secondary factor of impairment), the doctor also concluded 
that there was no indication of incoordination or 
fatigability.  Further, although the examiner who conducted 
the February 2007 VA joints examination concluded that the 
veteran "would be limited from vocational activities 
requiring high impact or repetitive climbing," the physician 
also determined that the veteran would have no limitation on 
his activities of daily living and that there was no further 
limitation (beyond the 130 degrees of flexion shown at that 
evaluation) due to weakness, fatigue, lack of endurance, or 
incoordination on repeat testing.  

As such, the Board concludes that the 10 percent rating 
currently assigned to the service-connected left knee 
instability adequately portrays the functional impairment, 
pain, and weakness that the veteran experiences as a 
consequence of use of this joint.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-207 (1995) (in which the Court held 
that, when a Diagnostic Code provides for compensation based 
on limitation of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 must also be considered, and the examinations upon 
which rating decisions are based must adequately portray the 
extent of the functional loss due to pain "on use or due to 
flare-ups").  See also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5260, 5261 (2007).  

Of particular significance in the present case is the fact 
that, despite the veteran's complaints of instability, 
swelling, limitation of motion, and pain of his left knee 
(which have resulted in the wearing of a brace on this joint, 
the taking of Ibuprofen, and an inability to walk up or down 
stairs or to sit or stand for prolonged periods of time), the 
multiple examinations which have been conducted on this joint 
during the current appeal have provided objective findings of 
no more than slight instability and limitation of motion of 
this joint.  Under these circumstances, therefore, a basis 
upon which to assign a disability rating greater than 
10 percent for the service-connected left knee instability 
has not been presented.  The veteran's appeal for an 
increased rating for this service-connected disability must, 
therefore, be denied.  

C.  Right Shoulder Peritendinitis

In the present case, the RO has evaluated the 
service-connected right shoulder peritendinitis, by analogy, 
to impairment resulting from tenosynovitis.  According to the 
relevant diagnostic code, impairment resulting from 
tenosynovitis will be rated based upon limitation of motion 
of the affected part(s), as with degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5024 (2007).  

Additionally, the diagnostic code which addresses impairment 
resulting from limitation of motion of the shoulder joint 
stipulates that a 20% disability rating will be awarded with 
evidence of limitation of motion of the major arm at the 
shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2007).  The next higher evaluation of 30% requires evidence 
of limitation of motion of the major arm to midway between 
the side and shoulder level.  Id.  The highest rating 
allowable pursuant to this diagnostic code, 40%, necessitates 
evidence of limitation of motion of the major arm to 
25 degrees from the side.  Id.  Normal forward elevation 
(flexion) and abduction of the shoulder each range from 
zero degrees to 180 degrees, and normal external and internal 
rotation of this joint each range from zero degrees to 
90 degrees.  38 C.F.R. § 4.71, Plate I (2007).  

Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. §§ 4.40 and 4.45, these provisions are qualified by 
specific rating criteria applicable to the case at hand.  As 
the Board has discussed, evaluation of the veteran's 
service-connected right shoulder disability requires 
consideration of any associated limitation of motion of the 
joint.  See, 38 C.F.R. § 4.71, Plate II & § 4.71a, Diagnostic 
Code 5201 (2007).  Problems such as pain on use should be 
specifically considered when evaluating the veteran's 
disability.  Specifically, when a Diagnostic Code provides 
for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also, 38 C.F.R. 
§ 4.59 (2007).  

The Board acknowledges that the diagnostic code which rates 
impairment resulting from degenerative arthritis stipulates 
that, when limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10% is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Also, in the absence of limitation of motion, a 
10 percent rating will be assigned with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Id.  Also, a 20 percent evaluation will be 
awarded with X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  Id.  Significantly, however, 
these 10 percent and 20 percent evaluations based on X-ray 
findings may not be utilized in rating conditions listed 
under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. 
§ 4.71a, Note 2 following Diagnostic Code 5003 (2007).  
Clearly, therefore, consideration of these provisions may not 
be given in the present case, where the veteran's 
service-connected right shoulder peritendinitis has been 
evaluated, by analogy, as impairment resulting from 
tenosynovitis.  38 C.F.R. § 4.71a, Diagnostic Code 5024 
(2007).  

Throughout the current appeal, the veteran asserts that his 
service-connected right shoulder peritendinitis, which is 
manifested by pain and limitation of motion, limits his daily 
activities, including brushing his teeth, playing with his 
young son, and participating in sporting games.  See, e.g., 
T. at 6-10, 21-23.  The veteran's lay descriptions are deemed 
to be competent evidence.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  However, the lay descriptions of this 
service-connected disability must be considered in 
conjunction with the clinical evidence of record as well as 
the pertinent rating criteria.  

        1.  From March 21, 2001 to October 11, 2005

The March 2003 VA joints examination of the veteran's right 
shoulder demonstrated abduction and flexion each to 
170 degrees with slight pain on the extremes of motion, 
extension to 20 degrees, 90 degrees of external rotation 
without discomfort, marked painful internal rotation of no 
more than 20 degrees, and pain in the anterior and posterior 
aspects but no atrophy, deformity, definite intra-articular 
or subacromial crepitation upon manipulation of the right 
shoulder joint, instability, or incoordination.  

X-rays taken of the veteran's right shoulder showed mild 
degenerative changes.  MRI completed on this joint reflected 
a partial thickness bursal-sided tear of the supraspinatous 
tendon with intraarticular body in the glenohumeral joint and 
glenohumeral joint osteoarthritis.  The examiner concluded 
that the veteran had painful limitation of right shoulder 
motion which suggested a significant peritendinitis with 
adhesive capsulitis, that he had significant disability with 
functional impairment related to any activity involving 
vigorous pushing, pulling, throwing, or other rotary motions, 
and that he is significantly limited in his ability to do 
work overhead.  The examiner explained that the veteran's 
impairment appears to be based on pain with secondary 
weakness and fatigability.  

At the time of the March 2003 VA joints examination, the 
veteran exhibited 170 degrees of abduction and 170 degrees of 
flexion.  Significantly, without evidence of limitation of 
motion of the veteran's right arm at the shoulder level, an 
increased rating of 20% for his right shoulder disability, 
based upon impairment resulting from limitation of motion of 
the joint, is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2007).  

The Board acknowledges that the March 2003 VA joints 
examination demonstrated some pain on motion as well as pain 
in the anterior and posterior aspects of the veteran's right 
shoulder joint.  Further, the examiner concluded that the 
painful limitation of motion of the veteran's right shoulder 
suggested a significant peritendinitis with adhesive 
capsulitis; that he had significant disability with 
functional impairment related to any activity involving 
vigorous pushing, pulling, throwing, or other rotary motions; 
that he was significantly limited in his ability to do work 
overhead; and that his impairment appeared to be based on 
pain with secondary weakness and fatigability.  
Significantly, however, this evaluation also demonstrated no 
atrophy, deformity, definite intra-articular or subacromial 
crepitation upon manipulation of the right shoulder joint, 
instability, or incoordination of the veteran's right 
shoulder joint.  As such, the Board concludes that the 10% 
rating currently assigned to the service-connected right 
shoulder peritendinitis between March 21, 2001 and 
October 11, 2005 adequately portrays the functional 
impairment, pain, and weakness that the veteran experiences 
as a consequence of use of his right shoulder.  See DeLuca, 
8 Vet. App. at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5201 (2007).  

While loose body on the right shoulder was shown on MRI, 
neither this study, nor the radiographic films completed at 
approximately the same time, showed nonunion of the veteran's 
right clavicle or scapula or dislocation of his right 
clavicle or scapula.  Additionally, physical examination of 
the veteran's right shoulder did not reflect malunion of the 
veteran's right humerus with even moderate deformity or 
favorable ankylosis of the right scapulohumeral articulation 
(with abduction to 60 degrees and the ability to reach the 
mouth and head).  Without any such evidence, an increased 
rating of 20% for the veteran's right shoulder disability 
between March 21, 2001 and October 11, 2005, based upon 
impairment of the clavicle, scapula, or humerus is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 
5203 (2007).  

Of particular significance in the present case is the fact 
that, despite the veteran's complaints of right shoulder 
limitation of motion and pain, which has resulted in a 
restriction of his recreational activities, a complete and 
thorough VA examination of this joint has provided 
essentially mild findings.  Under such circumstances, 
therefore, a basis upon which to award a disability rating 
greater than the currently assigned evaluation of 10 percent 
for the service-connected right shoulder peritendinitis 
between March 21, 2001 and October 11, 2005 has not been 
presented.  The veteran's appeal for an increased schedular 
rating for this service-connected disability between 
March 21, 2001 and October 11, 2005 must, therefore, be 
denied.  

        2.  Since October 12, 2005

Since October 12, 2005, the veteran has undergone two VA 
examinations of his right shoulder.  These evaluations have 
demonstrated mild tenderness over the deltoid area, some 
limitation of motion (to no more than 115 degrees of 
abduction, 130 degrees of flexion, 50 degrees of extension, 
90 degrees of external rotation, and 45 degrees of internal 
rotation), normal contour, and no erythema, edema, swelling, 
induration, asymmetry, or tenderness over the 
acromioclavicular joint.  X-rays taken of the veteran's right 
shoulder have shown irregularity along the posterolateral 
aspect of the humeral head (which is consistent with a Hills 
Sachs lesion), a 1.4 centimeter intra-articular body, and 
mild narrowing of the glenohumeral joint with humeral 
marginal osteophytosis but no evidence of acute fracture or 
dislocation.  

Clearly, limitation of the veteran's right arm to 25 degrees 
from his side has not been shown since October 12, 2005.  
Without such evidence, an increased rating of 40% for his 
service-connected right shoulder disability since October 12, 
2005, based upon impairment resulting from limitation of 
motion of the joint, is not warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2007).  

Since October 12, 2005, the veteran has complained of 
constant right shoulder pain which fluctuates in intensity 
(with flare-ups upon certain motions or when sleeping on this 
extremity) as well as locking on occasion.  In this regard, 
the Board acknowledges that the two VA examination conducted 
on the veteran's right shoulder since October 12, 2005 have 
shown some limitation of abduction and flexion by pain and 
discomfort as well as some weakness.  The examiner concluded 
that the veteran is "somewhat impaired in doing heavy 
lifting or reaching with . . . [his] right arm" and that 
"[t]here is a mild daily activity limitation in reduced 
reaching which may cause pain or limitation in some grooming 
activities."  

Significantly, however, the two recent VA examinations of the 
veteran's right shoulder have also reflected no further 
contribution, or decrement, due to fatigue, lack of 
endurance, or incoordination on repeat testing.  As such, the 
Board concludes that the 30% rating currently assigned to the 
service-connected right shoulder peritendinitis since 
October 12, 2005 adequately portrays the functional 
impairment, pain, and weakness that the veteran experiences 
as a consequence of use of his right shoulder.  See DeLuca, 
8 Vet. App. at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5201 (2007).  

Additionally, X-rays taken of the veteran's right shoulder in 
November 2006 did not show fibrous union of his right 
humerus.  Further, the two VA examinations conducted on his 
right shoulder since October 12, 2005 have not reflected 
intermediate (between favorable and unfavorable) ankylosis of 
his right scapulohumeral articulation.  Without such 
evidence, a rating greater than the currently assigned 
evaluation of 30%, since October 12, 2005, for the veteran's 
service-connected right shoulder disability is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Codes 5200 & 5202 (2007).  

Of particular significance in the present case is the fact 
that, despite the veteran's complaints of right shoulder 
limitation of motion, pain, and locking since October 12, 
2005, which have resulted in a restriction of his 
recreational activities, the multiple examinations which have 
been conducted on this joint have provided essentially mild 
findings.  Under such circumstances, therefore, a basis upon 
which to award a disability rating greater than the currently 
assigned evaluation of 30 percent for the service-connected 
right shoulder peritendinitis has not been presented.  The 
veteran's appeal for an increased schedular rating for this 
service-connected disability, since October 12, 2005, must, 
therefore, be denied.  

D.  Extraschedular Consideration For Service-Connected 
Hypertension, Left Knee Instability, And Right Shoulder 
Peritendinitis

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
Importantly, the veteran's service-connected hypertension, 
left knee instability, and right shoulder peritendinitis have 
not resulted in marked interference with employment and have 
not required frequent periods of hospitalization.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
his service-connected hypertension, left knee instability, 
and right shoulder peritendinitis have resulted in unusual 
disability or impairment that rendered the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  Accordingly, the Board concludes that consideration 
of the provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the veteran's service-connected hypertension, 
left knee instability, and right shoulder peritendinitis for 
any time during the current appeal.  


ORDER

An initial disability rating greater than 10% for 
hypertension is denied.  

An initial disability rating greater than 10% for left knee 
instability is denied.  

An initial disability rating greater than 10% for right 
shoulder peritendinitis from March 21, 2001 to October 11, 
2005 is denied.  

An initial disability rating greater than 30% for right 
shoulder peritendinitis since October 12, 2005 is denied.  


REMAND

With regard to the issue of entitlement to an initial 
disability rating greater than 10% for the service-connected 
residuals of a fracture of the right 4th metacarpal joint, 
the Board notes that, at the February 2007 VA joints 
examination, the veteran complained of chronic pain in the 
palm of his right hand, stiffness in the joints, decreased 
grip strength, difficulty moving his right wrist, and 
periodic swelling over the dorsal aspect of his right hand 
with any minor trauma.  The veteran reported using an 
electrostimulation device to reduce the pain in this 
extremity.  An examination of the veteran's right hand 
demonstrated palpable callus over the mid-shaft of his right 
fourth metacarpal joint (which was slightly tender) and 
markedly reduced grip strength.  X-rays taken of his right 
hand in January 2006 showed a post-traumatic deformity in the 
palmar margin of the right fourth distal interphalangeal 
joint with a small avulsion ossicle and productive change.  

In addition to a healed fracture deformity of the right 
fourth metacarpal and post-traumatic deformity of the right 
fourth distal phalanx at the base in the distal 
interphalangeal joint area, the examiner also diagnosed 
reflex sympathetic dystrophy of the right hand due to remote 
trauma.  Significantly, a complete and thorough review of the 
claims folder indicates that the veteran has not been 
accorded a neurological examination of his right hand.  In 
view of the VA physician's recent conclusion that the veteran 
has reflex sympathetic dystrophy of his right hand "due to 
remote trauma," the Board finds that a remand of the 
veteran's increased rating claim for his service-connected 
right fourth metacarpal joint disability is necessary.  On 
remand, the veteran should be accorded a VA examination to 
determine whether he has any neurological pathology 
associated with his service-connected right hand disability.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  Schedule the veteran for a VA 
neurological examination to determine 
the current nature and extent of the 
service-connected residuals of a 
fracture of his right 4th metacarpal 
joint.  The claims folder must be made 
available to the examiner in 
conjunction with the examination.  All 
indicated tests should be conducted.  

All pertinent right 4th metacarpal joint 
pathology, which is found on 
examination, should be noted in the 
report of the evaluation.  The Board is 
particularly interested in any 
neurological pathology found on 
examination to be associated with the 
veteran's service-connected right 4th 
metacarpal joint disability.  

2.  Following the completion of the 
above, the AOJ should re-adjudicate the 
issue of entitlement to a disability 
rating greater than 10 percent for the 
service-connected residuals of a 
fracture of the right 4th metacarpal 
joint.  If the decision remains in any 
way adverse to the veteran, he and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations 
considered pertinent to the increased 
rating issue remaining on appeal, as 
well as a summary of the evidence of 
record.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


